UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2456


ALAN ZINSTEIN; JANE SILK,

                Plaintiffs - Appellants,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:13-cv-00633-JCC-IDD)


Submitted:   September 29, 2014            Decided:   October 1, 2014


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew Paul Kawel, KAWEL PLLC, Miami, Florida, for Appellants.
Kathryn Keneally, Assistant Attorney General, Jonathan S. Cohen,
Kenneth W. Rosenberg, Tax Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Alan Zinstein and Jane Silk (“Taxpayers”) appeal from

the district court’s orders dismissing their complaint in which

they alleged that the Internal Revenue Service failed to timely

release a tax lien and wrongfully levied on their property, and

denying their motion for reconsideration.                              The district court

determined         that     the        Taxpayers        failed     to      exhaust         their

administrative remedies and also filed their complaint beyond

the two-year statute of limitations.                     We affirm.

              The    limitations         period    for       actions     under    26    U.S.C.

§§ 7432, 7433 (2012) is two years from the date the “taxpayer

has    had    a    reasonable      opportunity          to     discover     all    essential

elements of a possible cause of action.”                        26 C.F.R. §§ 301.7432-

1(i)(2); 301.7433-1(g)(2) (2010).                   This statute of limitations,

because      it    represents      a    waiver     by    the     United    States      of   its

sovereign immunity, is a prerequisite to the district court’s

jurisdiction.            See Gandy Nursery, Inc. v. United States, 318
F.3d 631,       637    (5th    Cir.    2003)     (upholding          district       court’s

dismissal of untimely 26 U.S.C. § 7433 claim for lack of subject

matter jurisdiction).             Here, the causes of action in Taxpayers’

complaint         accrued    in   April     2008,       when     the     Internal      Revenue

Service      first       levied    upon     the     Taxpayers’           property.          See

Keohane v. United States, 669 F.3d 325, 329 (D.C. Cir. 2012)

(holding      that       continuing      violation       did     not    apply     to   §    7433

                                             2
action, but rather cause of action accrued when taxpayer knew of

levy); Snyder v. United States, 260 F. App’x 488, 493 (3d Cir.

2008); Macklin v. United States, 300 F.3d 814, 824 (7th Cir.

2002)   (rejecting      continuing       violation     theory    in   circumstance

where there is a “single alleged wrong, the filing of a tax

lien”).     The complaint, filed in May 2013, was filed beyond the

two-year limitations period, and therefore the district court

properly dismissed it for lack of jurisdiction.

              Accordingly,      we    affirm   the    district    court’s    orders

dismissing     the     action   for     lack   of    jurisdiction     and   denying

reconsideration.         We dispense with oral argument because the

facts   and    legal    contentions      are   adequately       presented    in   the

materials     before    this    court    and   argument    would      not   aid   the

decisional process.

                                                                            AFFIRMED




                                          3